        Case 1:17-cv-07336-SLC Document 63The
                                            Filed 06/08/20adjournment
                                               requested     Page 1 of is
                                                                       1 GRANTED. The
                                          telephone conference currently scheduled for
                                          tomorrow, June 9, 2020 at 11:00 am will now be
                                          held at 12:30 pm on the same date.

                                                      The parties are directed to call the Court's
                                                      conference line as instructed at the scheduled
                                                      time.

June 5, 2020                                          The Clerk of Court is respectfully directed to
                                                      amend the conference time and to close the
VIA ECF                                               Letter-Motion at ECF No. 62.
Hon. Sarah L. Cave
United States Magistrate Judge                        SO ORDERED                6/8/2020
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     Agureyev et al v. H.K. Second Ave Restaurant Inc. et al
               1:17-cv-07336-(SLC)

Dear Judge Cave:

       This firm represents Natalie Agureyev and Daria Igamberdiev (“Plaintiffs”) in the above
matter. This letter is meant to address the Court’s most recent Order regarding the Status
Conference now scheduled for 11:00 a.m. on June 9, 2020.

        I have a previously scheduled conference before the Honorable Katherine Polk Failla at
11:00 a.m. on June 9, 2020. With the Court’s permission, I am respectfully requesting to move
the conference to later in the afternoon or perhaps the following day. This is Plaintiff’s first
request for an adjournment of this Status Conference. I have conferred with counsel for the defense
and he consents.

       Thank you for your attention to this matter.

       Respectfully submitted,

       SLATER SLATER SCHULMAN LLP

       _________________________
       John C. Luke, Jr.
       Attorneys for Plaintiffs
